Citation Nr: 0930857	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the July 24, 1998, rating decision for failing to adjudicate 
a claim for entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.

2.  Whether there was CUE in the July 24, 1998, rating 
decision for failing to adjudicate a claim for entitlement to 
service connection for duodenitis.

3.  Whether there was CUE in the July 24, 1998, rating 
decision for failing to adjudicate a claim for a compensable 
rating for esophagitis.

4.  Whether there was CUE in the July 24, 1998, rating 
decision which denied a claim for pelvic pain.
 
5.  Entitlement to a compensable rating for esophagitis.

6.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
January 1997.  

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

REMAND

The Veteran's claims for CUE were denied in June 2000 and he 
submitted a Notice of Disagreement (NOD) in June 2000.  
Similarly, a claim for a compensable rating for esophagitis 
was denied in June 2000, and an NOD was submitted in June 
2000.  

To date, no statement of the case (SOC) regarding any of 
these matters has been furnished.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that, when an 
appellant files a timely NOD as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claims for the issuance of an SOC.  

Further, the Veteran's claim for service connection for a 
left knee disorder, which was denied in July 2005, is held in 
abeyance as it is inextricably intertwined with the 
unresolved CUE claim on the same issue.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the New Orleans VA Medical Center 
for the period from January 2007 to the 
present.

2.  Issue an SOC on the following issues: 
whether there was CUE in the July 24, 
1998, rating decision for (i) failing to 
adjudicate a claim for entitlement to 
service connection for a left knee 
disorder, (ii) failing to adjudicate a 
claim for entitlement to service 
connection for duodenitis, (iii) failing 
to adjudicate a claim for an increased 
rating for esophagitis, and (iv) denying 
a claim for service connection for pelvic 
pain.  

3.  Issue an SOC on the following issue:  
entitlement to a compensable rating for 
esophagitis.

4.  The Veteran and his representative 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete appeals on these issues.  If 
appeals are perfected, then the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


